DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 15 have been amended by applicant. No claims have been currently cancelled or added. Claims 1-2, 4-5, and 7-15 are pending.

Allowable Subject Matter
Claims 1-2, 4-5, and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches of fairly suggests the limitation perform a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor, and the health check operation includes causing the main shaft to be in the coasted state to observe the state variable and identify a symptom of the fault different from that in the decelerated state, as recited in claim 1 and similarly recited in claim 15. 
	Examiner identified Filippetti et al., “Recent Development of Induction Motor Drives Fault Diagnosis Using AI Techniques”, IEEE (2000), Singh et al., “Rotor Faults Diagnosis Using Artificial Neural Networks and Support Vector Machines”, International Journal of Acoustics and Vibrations (2015), Boehm et al. (US 20150261649 A1), Discenzo (U.S. Patent No. 6326758), and Griffiths (US 20050111988 A1) as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of these references distinctly teaches the aforementioned limitations as recited and in the context of the rest of the recitations of claims 1 and 15 (as amended). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123